DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 07/26/2022.
Claims 21, 23, 25, 28, 30-31, 33, 35, 38, 40-50 remain pending.

Response to Arguments
Applicant’s amendments and remarks have been fully considered but they are not persuasive. Applicant argues that the references, more specifically Yang, fail to explicitly disclose elements in the claims, but the Examiner respectfully disagrees.
Applicant argues that Yang does not disclose “wherein the PDCCH transmission includes scheduling information for receiving a physical downlink shared channel (PDSCH) transmission, and wherein the PDCCH includes an indication of a carrier for receiving the PDSCH transmission”. In Yang, the PDCCH received by the UE includes at least a DCI that comprises the PDSCH schedule (paragraphs 0009, 0105, 0158). Further, Applicant’s specification does not disclose “an indication of a carrier for receiving the PDSCH transmission”. The best understanding of Applicant’s specification the PDSCH scheduling is provided in a PDCCH or a BWP switch command (described in paragraphs 0157-0160 of the printed publication) and PDSCH is received in BWPs (described in paragraphs 0136, 0139, 0146, 0148, among others, of the printed publication), also seen in figures 9 and 10. Thus, given the broadest reasonable interpretation the claims are interpreted as referring to the location where the PDSCH associated with the PDCCH is to be received, and the DCI scheduling information is believed to meet the “indication” of where the PDSCH is received.
Applicant argues that Yang fails to disclose “determining one or more quasi co-located (QCL) parameters for the PDSCH transmission”. As noted from the reference, a TCI state is at least used to indicate QCL parameters (paragraph 0086; this also being the known definition of QCL). Moreover, the reference also discloses that the downlink data channel (i.e. PDSCH) is received according to the TCI state (paragraph 0085). Thus, the limitation is believed to be met by the Yang reference.
With regards to the limitation “in response to PDSCH scheduling offset being less than a threshold and in response to the PDCCH transmission and the PDSCH transmission being received in the BWP”, in Yang the UE determines QCL parameters (e.g. TCI state) for a PDSCH that is received in the original BWP, where PDCCH was received, and that is associated with the default TCI state (paragraphs 0088, 0090-0097). When the scheduling offset of the DCI of the PDSCH scheduled by the PDCCH is smaller than or equal to the preset threshold (for example, scheduling offset is<=k), the terminal receives the PDSCH according to the default TCI state, the default TCI state is a TCI state of the CORESET with the lowest identification on the active BWP in the time slot of the DCI (paragraph 0095). Thus, the claims are believed to be met by the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 25, 28, 30-31, 35, 38, 40-41, 43-46, 48-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Patent Application Publication 2021/0051667; hereinafter Yang; with certified copies of foreign priority for documents dated 2/11/2018 and 2/14/2018 which are effectively filed before the present claimed invention).
Regarding claims 21 and 31 Yang discloses a method performed by a wireless transmit/receive unit (WTRU) and a WTRU, comprising:
a processor (fig. 13, processor 1310);
a receiver (fig. 13, RF unit 1301), wherein the receiver is configured to
receiving a physical downlink control channel (PDCCH) transmission on a first carrier (paragraphs 0053, 0170-0172; wherein the terminal receives a PDCCH transmitted in a first BWP of a first carrier (the carrier comprises the plurality of BWPs as per paragraph 0003)), wherein the PDCCH transmission includes scheduling information for receiving a physical downlink shared channel (PDSCH) transmission, and wherein the PDCCH includes an indication of a carrier for receiving the PDSCH transmission (paragraphs 0068, 0075, 0105, 0158; wherein the DCI carried on the PDCCH, schedules the data channel location on the carrier);
determining one or more quasi co-located (QCL) parameters for the PDSCH transmission, wherein the one or more QCL parameters are determined based on a control resource set (CORESET) with a lowest CORESET identity (ID) in a bandwidth part (BWP) where the PDSCH transmission is scheduled (paragraphs 0077-0101; wherein when scheduling offset is smaller or equal to a threshold (pp. 0088, 0090), QCL parameters are indicated of a control channel in the CORESET with the lowest identification (pp. 0077, 0088, 0099, 0101)), in response to PDSCH scheduling offset being less than a threshold and in response to the PDCCH transmission and the PDSCH transmission being received in the BWP (paragraphs 0088, 0090-0097; with the PDSCH being received in the original BWP, where PDCCH is received, and that is associated with the default TCI state); and
receiving the PDSCH transmission using the determined one or more QCL parameters (paragraphs 0080-0085; the PDSCH is received according to TCI/QCL).
Regarding claims 25 and 35 Yang discloses the method of claim 21 and the WTRU of claim 31, wherein multiple BWPs are associated with the carrier for receiving the PDSCH transmission and wherein the BWP is an active BWP (the carrier comprises the plurality of BWPs as per paragraph 0003; paragraphs 0056, 0067-0070; 0088-0091; active BWP or current BWP).
Regarding claims 28 and 38 Yang discloses the method of claim 21 and the WTRU of claim 31, wherein the PDSCH scheduling offset comprises at least one of: an indication of a timing offset, an indication of a slot offset, an indication of a subframe offset, an indication of a symbol offset, an indication of a subcarrier offset, an indication of a resource block (RB) offset, or an indication of a BWP offset (paragraph 0089; BWP offset).
Regarding claims 30 and 40 Yang discloses the method of claim 21 and the WTRU of claim 31, wherein the one or more QCL parameters include spatial reception (Rx) parameters (paragraphs 0085-0087; spatial QCL).
Regarding claims 41 and 46 Yang discloses a method performed by a wireless transmit/receive unit (WTRU) and a WTRU, comprising:
a processor (fig. 13, processor 1310);
a receiver (fig. 13, RF unit 1301), wherein the receiver is configured to
receiving a physical downlink control channel (PDCCH) transmission on a first carrier (paragraphs 0053, 0170-0172; wherein the terminal receives a PDCCH transmitted in a first BWP of a first carrier (the carrier comprises the plurality of BWPs as per paragraph 0003)), wherein the PDCCH transmission includes scheduling information for receiving a physical downlink shared channel (PDSCH) transmission, and wherein the PDCCH transmission includes an indication of a carrier for receiving the PDSCH transmission (paragraphs 0068, 0075, 0105, 0158; wherein the DCI carried on the PDCCH, schedules the data channel location on the carrier);
determining one or more quasi co-located (QCL) parameters for the PDSCH transmission, wherein the one or more QCL parameters are determined based on a lowest transmission configuration indication (TCI) state configured for receiving the PDSCH transmission in a bandwidth part (BWP) where the PDSCH transmission is scheduled (paragraphs 0090-0105; wherein when scheduling offset is smaller or equal to a threshold (pp. 0088, 0090), QCL parameters are indicated of a control channel in the CORESET with the lowest TCI state (pp. 0077, 0088, 0099, 0101)) in response to a PDSCH scheduling offset being less than a threshold and in response to the PDCCH transmission and the PDSCH transmission being received in the BWP (paragraphs 0088, 0090-0097; with the PDSCH being received in the original BWP, where PDCCH is received, and that is associated with the default TCI state); and
receiving the PDSCH transmission using the determined one or more QCL parameters (paragraphs 0080-0085; the PDSCH is received according to TCI/QCL).
Regarding claims 43 and 48 Yang discloses the method of claim 41 and the WTRU of claim 46, wherein multiple BWPs are associated with the carrier for receiving the PDSCH transmission, and wherein the BWP is an active BWP (the carrier comprises the plurality of BWPs as per paragraph 0003; paragraphs 0056, 0067-0070; 0088-0091; active BWP or current BWP).
Regarding claims 44 and 49 Yang discloses the method of claim 41 and the WTRU of claim 46, wherein the PDSCH scheduling offset comprises at least one of: an indication of a timing offset, an indication of a slot offset, an indication of a subframe offset, an indication of a symbol offset, an indication of a subcarrier offset, an indication of a resource block (RB) offset, or an indication of a BWP offset (paragraph 0089; BWP offset).
Regarding claims 45 and 50 Yang discloses the method of claim 41 and the WTRU of claim 46, wherein the one or more QCL parameters include spatial reception (Rx) parameters (paragraphs 0085-0087; spatial QCL).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 33, 42 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang et al. (US Patent Application Publication 2019/0174466; hereinafter Zhang).
Regarding claims 23 and 33 Yang discloses the method of claim 21 and the WTRU of claim 31. Yang does not explicitly disclose, but Zhang in the same field of endeavor discloses wherein the threshold is determined based on one of: a subcarrier spacing of the BWP, or a subcarrier spacing of an active BWP of the PDCCH (paragraphs 0085-0087; wherein the slot offset k is based on subcarrier spacing). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Yang with the teachings of Zhang in order to increase data transmission accuracy (Yang: paragraph 0003).
Regarding claims 42 and 47 Yang discloses the method of claim 41 and the WTRU of claim 46. Yang does not explicitly disclose, but Zhang in the same field of endeavor discloses wherein the threshold is determined based on one of: a subcarrier spacing of the BWP, or a subcarrier spacing of an active BWP of the PDCCH (paragraphs 0085-0087; wherein the slot offset k is based on subcarrier spacing). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Yang with the teachings of Zhang in order to increase data transmission accuracy (Yang: paragraph 0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0261405 to Ang et al. – that discloses scheduling information in the DCI may include a k0 value, which may indicate a scheduling delay indicating a quantity of slots in which a PDSCH may arrive after receiving a control channel 305. As illustrated in FIG. 3, the value of k0 is shown to be equal to 1, indicating a scheduling delay of one slot between the control channel 305 and the corresponding PDSCH. For example, control channel 305-b, corresponding to slot.sub.n+1, may not provide a downlink grant, and thus the region 310 may be suitable for a period of sleep or microsleep by the UE 115. Control channel 305-c, corresponding to slot.sub.n+2, may provide a downlink grant including, for example, a BWP ID having a value of 1, indicating a narrow BWP for the data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466